Citation Nr: 1213939	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-40 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral eye condition, to include bilateral primary open-angle glaucoma (POAG), cataracts, and presbyopia.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from March 1964 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to service connection a bilateral eye condition, to include bilateral primary open-angle glaucoma (POAG), cataracts, and presbyopia was previously remanded by the Board in March 2011 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

Service treatment records (STRs) include a March 1964 report of medical history that indicated the Veteran had a single episode of conjunctivitis two years prior and no recurrence or sequelae.  An enlistment examination indicated that the Veteran's eyesight was 20/20 in both eyes.  Another report of medical history dated in January 1967 showed that the Veteran was diagnosed with blepharitis five years prior in the right eye with no recurrence.  The January 1967 separation examination marked the ophthalmoscopic examination as abnormal but indicated that the disc was within normal limits.  

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  In this case, the Veteran's enlistment examination was negative for the existence of any eye condition and his eyesight was 20/20 in both eyes.  

VA medical records indicate that during the period of time covered by the Veteran's claim, he was diagnosed with POAG, cataracts, and presbyopia in each eye.  

In March 2011, the Veteran was accorded a compensation and pension (C&P) eye examination.  During the examination the Veteran reported light perception only vision in the right eye and field cut and blurring in the left eye.  The diagnosis was glaucoma.  The examiner opined that the Veteran has had glaucoma since 2003 and had lost significant vision in his right eye and a significant amount of visual field in his left eye.  The examiner noted that glaucoma is a disease with multiple etiologies, most commonly genetic.  The examiner noted that the Veteran had no history of uveitis or trauma and opined that it was less likely than not that his glaucoma was related to his military service and it had its onset many years after he was discharged from service.  

Despite the fact that his cataracts may have resolved, the fact remains that during the course of this appeal, the record reflects that he was diagnosed with cataracts.  Significantly, with regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In other words, the evidence must show either that the Veteran currently has the disability for which benefits are being claimed, or that he had that disability at some time during the pendency of the claim.  Here, although evidence of a current diagnosis of cataracts was not found during the most recent VA examination, VA medical records dated during the course of the appeal, provide a current diagnosis of the claimed disability; hence, there is evidence of a "current" disability during the appeal period in question.  Thus, there is still a requirement that an opinion be rendered as to the most likely etiology of this disability.

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the March 2011 examination failed to address the other diagnoses of record, the Veteran should be afforded another examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

The Board notes that the Veteran sought treatment at the Hamilton Eye Institute.  See January 2011 VA medical record.  Upon remand, the Veteran should be requested to provide or authorize VA to obtain such records.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from April 1, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to his claims that are not already associated with the claims folder, to include records from the Hamilton Eye Institute.  Then attempt to obtain any identified records, provided that the necessary authorization forms are completed.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).    

2.  Request medical records from the Memphis VAMC dating from April 1, 2011, including any ophthalmology examinations.  If no further treatment records exist, the claims file should be documented accordingly.

3.  After the above has been accomplished, schedule the Veteran for a VA examination to ascertain the nature and etiology of any bilateral eye disorder found to be present, to include consideration of POAG and cataracts.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any disability of either eye, to include POAG and cataracts, either began in or is related to active military service.  In that regard, the examiner's attention is directed to the Veteran's reports of eye trouble since service.  The examiner must provide a complete rationale for the opinion.

4.  Ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) in accordance with 38 C.F.R. § 19.31(b)(1).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


